           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   JONESBORO DIVISION

DERRELL A. REDDEN                                         PLAINTIFF
#611419

v.                      No: 3:19-cv-172 DPM

MARTY BOYD, Sheriff, Craighead
County Sheriff Department; KEITH
BOWERS, Jail Administrator, Craighead
County Detention Center; T. RAYMOND,
Jail Administrator, Craighead County
Detention Center; and KEITH HARREL,
Jail Administrator, Craighead County
Detention Center                                      DEFENDANTS

                               ORDER
     1. The Court withdraws the reference.
     2. Redden has filed an amended complaint. NQ 4. But he hasn't
paid the filing and administrative fees or filed a complete application
to proceed in forma pauperis; and the time to do so has passed. NQ 3.
His complaint will therefore be dismissed without prejudice. LOCAL
RULE 5.5(c)(2).   An in forma pauperis appeal from this Order and
accompanying Judgment would not be taken in good faith. 28 U.S.C.
§ 1915(a)(3).
So Ordered.

                    D.P. Marshall Jr.
                    United States District Judge




              -2-
